USCA4 Appeal: 20-1824   Doc: 39      Filed: 10/08/2020 Pg: 1 of 5
               Case 8:20-cv-01320-TDC Document 132 Filed 10/09/20 Page 1 of 5




                                      Cite as: 592 U. S. ____ (2020)           1

                                          ALITO, J., dissenting

                      SUPREME COURT OF THE UNITED STATES
                                              _________________

                                               No. 20A34
                                              _________________


                         FOOD AND DRUG ADMINISTRATION, ET AL. v.
                          AMERICAN COLLEGE OF OBSTETRICIANS
                               AND GYNECOLOGISTS, ET AL.
                                     ON APPLICATION FOR STAY
                                            [October 8, 2020]

                        The Government seeks a stay of an injunction preventing
                     the Food and Drug Administration from enforcing in-person
                     dispensation requirements for the drug mifepristone during
                     the pendency of the public health emergency. The Govern-
                     ment argues that, at a minimum, the injunction is overly
                     broad in scope, given that it applies nationwide and for an
                     indefinite duration regardless of the improving conditions
                     in any individual State. Without indicating this Court’s
                     views on the merits of the District Court’s order or injunc-
                     tion, a more comprehensive record would aid this Court’s
                     review. The Court will therefore hold the Government’s ap-
                     plication in abeyance to permit the District Court to
                     promptly consider a motion by the Government to dissolve,
                     modify, or stay the injunction, including on the ground that
                     relevant circumstances have changed. See Febre v. United
                     States, 396 U. S. 1225, 1225–1226 (1969) (Harlan, J., in
                     chambers); see also Parr v. United States, 351 U. S. 513,
                     520 (1956). The District Court should rule within 40 days
                     of receiving the Government’s submission.
                        JUSTICE ALITO, with whom JUSTICE THOMAS joins,
                     dissenting.
                        The Government has filed an emergency application to
                     stay an injunction against enforcement of a longstanding
USCA4 Appeal: 20-1824   Doc: 39      Filed: 10/08/2020 Pg: 2 of 5
               Case 8:20-cv-01320-TDC Document 132 Filed 10/09/20 Page 2 of 5




                     2    FDA v. AMERICAN COLLEGE OF OBSTETRICIANS AND
                                         GYNECOLOGISTS
                                         ALITO, J., dissenting

                     drug-safety rule issued by the Food and Drug Administra-
                     tion (FDA). Six weeks have passed since the application
                     was submitted, but the Court refuses to rule. Instead, it
                     defers any action until the Government moves in the Dis-
                     trict Court to modify the injunction and the District Court
                     rules on that motion, a process that may take another six
                     weeks or more.
                        There is no legally sound reason for this unusual disposi-
                     tion. The only justification even hinted by the Court is the
                     possibility that modification of the injunction may be re-
                     quired due to changes in the severity of the problems caused
                     by the COVID–19 pandemic, but that possibility does not
                     justify the Court’s refusal to rule. Indeed, for all practical
                     purposes, there is little difference between what the Court
                     has done and an express denial of the Government’s appli-
                     cation. In both situations, the FDA rule may not be en-
                     forced, and in both situations, the Government is able to
                     move the District Court to modify the injunction based on
                     changed circumstances. See Horne v. Flores, 557 U. S. 433,
                     447 (2009) (Federal Rule of Civil Procedure 60(b)(5) “pro-
                     vides a means by which a party can ask a court to modify or
                     vacate a judgment or order if ‘a significant change . . . in
                     factual conditions’ . . . renders continued enforcement ‘det-
                     rimental to the public interest’ ” (quoting Rufo v. Inmates of
                     Suffolk County Jail, 502 U. S. 367, 384 (1992))).
                        There is, however, one difference (but not a legally signif-
                     icant one) between what the Court has done and the express
                     denial of the Government’s application. Expressly denying
                     a stay would highlight the inconsistency in the Court’s rul-
                     ings on COVID–19-related public safety measures. In re-
                     sponse to the pandemic, state and local officials have im-
                     posed unprecedented restrictions on personal liberty,
                     including severe limitations on First Amendment rights.
                     Officials have drastically limited speech, banning or re-
                     stricting public speeches, lectures, meetings, and rallies.
USCA4 Appeal: 20-1824   Doc: 39      Filed: 10/08/2020 Pg: 3 of 5
               Case 8:20-cv-01320-TDC Document 132 Filed 10/09/20 Page 3 of 5




                                       Cite as: 592 U. S. ____ (2020)            3

                                           ALITO, J., dissenting

                     The free exercise of religion also has suffered previously un-
                     imaginable restraints, and this Court has stood by while
                     that has occurred.
                       In South Bay United Pentecostal Church v. Newsom, 590
                     U. S. ___ (2020), this hands-off approach was defended on
                     the following ground:
                         “Our Constitution principally entrusts ‘the safety and
                         the health of the people’ to the politically accountable
                         officials of the States ‘to guard and protect.’ Jacobson
                         v. Massachusetts, 197 U. S. 11, 38 (1905). When those
                         officials ‘undertake to act in areas fraught with medical
                         and scientific uncertainties,’ their latitude ‘must be es-
                         pecially broad.’ Marshall v. United States, 414 U. S.
                         417, 427 (1974). Where those broad limits are not ex-
                         ceeded, they should not be subject to second-guessing
                         by an ‘unelected federal judiciary,’ which lacks the
                         background, competence, and expertise to assess public
                         health and is not accountable to the people. See Garcia
                         v. San Antonio Metropolitan Transit Authority, 469
                         U. S. 528, 545 (1985).” Id., at ___ (ROBERTS, C. J., con-
                         curring in denial of application for injunctive relief )
                         (slip op., at 2) (alterations omitted).
                       The extent of this deference was illustrated weeks later
                     when the Court deferred to the judgment of the Governor of
                     Nevada that attendance at worship services presented a
                     greater threat to public health than engaging in the diver-
                     sions offered by the State’s casinos. Calvary Chapel Dayton
                     Valley v. Sisolak, ante, p. ___. The possibility that this du-
                     bious conclusion might have been based less on science than
                     on the influence of the State’s powerful gaming industry
                     and its employees was not enough to move the Court. Near-
                     total deference was the rule of the day.
                       In the present case, however, the District Court took a
                     strikingly different approach. While COVID–19 has pro-
                     vided the ground for restrictions on First Amendment
USCA4 Appeal: 20-1824   Doc: 39      Filed: 10/08/2020 Pg: 4 of 5
               Case 8:20-cv-01320-TDC Document 132 Filed 10/09/20 Page 4 of 5




                     4   FDA v. AMERICAN COLLEGE OF OBSTETRICIANS AND
                                        GYNECOLOGISTS
                                        ALITO, J., dissenting

                     rights, the District Court saw the pandemic as a ground for
                     expanding the abortion right recognized in Roe v. Wade, 410
                     U. S. 113 (1973). At issue is a requirement adopted by the
                     FDA for the purpose of protecting the health of women who
                     wish to obtain an abortion by ingesting certain medications,
                     specifically, mifepristone and misoprostol. Under that re-
                     quirement, a woman must receive a mifepristone tablet in
                     person at a hospital, clinic, or medical office. Electronic
                     Court Filing in No. 8:20–cv–01320, Doc. 1–4 (D Md., May
                     27, 2020), p. 3. The FDA first adopted the requirement in
                     2000, and then included it in a package of safety require-
                     ments under express statutory authority in 2007. See 21
                     U. S. C. §355–1(f )(3)(C). Over the course of four presiden-
                     tial administrations, the FDA has enforced this require-
                     ment and has not found it appropriate to remove it. During
                     the COVID–19 pandemic, the FDA suspended in-person
                     dispensing requirements for some drugs, but it evidently
                     decided that the mifepristone requirement should remain
                     in force.
                        Nevertheless, a District Court Judge in Maryland took it
                     upon himself to overrule the FDA on a question of drug
                     safety. Disregarding THE CHIEF JUSTICE’s admonition
                     against judicial second-guessing of officials with public
                     health responsibilities, the judge concluded that requiring
                     women seeking a medication abortion to pick up mifepris-
                     tone in person during the COVID–19 pandemic constitutes
                     an “undue burden” on the abortion right, and he therefore
                     issued a nationwide injunction against enforcement of the
                     FDA’s requirement. The judge apparently was not troubled
                     by the fact that those responsible for public health in Mar-
                     yland thought it safe for women (and men) to leave the
                     house and engage in numerous activities that present at
                     least as much risk as visiting a clinic—such as indoor res-
                     taurant dining, visiting hair salons and barber shops, all
                     sorts of retail establishments, gyms and other indoor exer-
                     cise facilities, nail salons, youth sports events, and, of
USCA4 Appeal: 20-1824   Doc: 39      Filed: 10/08/2020 Pg: 5 of 5
               Case 8:20-cv-01320-TDC Document 132 Filed 10/09/20 Page 5 of 5




                                         Cite as: 592 U. S. ____ (2020)                   5

                                              ALITO, J., dissenting

                     course, the State’s casinos.* And the judge made the in-
                     junction applicable throughout the country, including in lo-
                     cales with very low infection rates and limited COVID–19
                     restrictions.
                       Under the approach recently taken by the Court in cases
                     involving restrictions on First Amendment rights, the
                     proper disposition of the Government’s stay application
                     should be clear: grant. But the Court is not willing to do
                     that. Nor is it willing to deny the application. I see no rea-
                     son for refusing to rule.
                       This case presents important issues that richly merit re-
                     view. The District Court’s decision, if reviewed, is likely to
                     be reversed. And if the FDA is right in its assessment of
                     mifepristone, non-enforcement of the requirement risks ir-
                     reparable harm. A stay is amply warranted.
                       For these reasons, I respectfully dissent.




                     ——————
                        * See, e.g., Governor Hogan Announces Next Stage Two Reopenings,
                     Including Indoor Dining and Outdoor Amusements (June 10, 2020),
                     https://governor.maryland.gov/2020/06/10/governor-hogan-announces-next-
                     stage-two-reopenings-including-indoor-dining-and-outdoor-amusments/;
                     Governor Hogan Announces Beginning of Stage Two of Maryland’s
                     COVID–19 Recovery, Safe and Gradual Reopening of Workplaces and
                     Businesses (June 3, 2020), https://governor.maryland.gov/2020/06/03/
                     governor-hogan-announces-beginning-of-stage-two-of-marylands-covid-19
                     -recovery-safe-and-gradual-reopening-of-workplaces-and-businesses/.
